                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         KYO HAK CHU,
                                   4                                                       Case No. 18-cv-07416-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND PRETRIAL
                                   6                                                       ORDER
                                         HOME DEPOT U.S.A., INC.,
                                   7
                                                       Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, May 4, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR MEDIATION TO BE
                                                                                              March 31, 2020
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only with Court approval or for good
                                  15
                                        PLEADINGS:                                            cause by motions under FRCP Rule
                                  16                                                          16(b)(4)

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          August 28, 2020

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: April 6, 2020
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: April 20, 2020
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              August 28, 2020
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              Noticed for 35 days; Filed by 9/15/2020
                                  23    BE HEARD BY:

                                  24    COMPLIANCE HEARING (SEE PAGE 2)                       Friday, December 11, 2020 at 9:01 a.m.

                                  25    JOINT PRETRIAL CONFERENCE STATEMENT:                  December 18, 2020

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    PRETRIAL CONFERENCE:                                   Friday, January 15, 2021 at 9:00 a.m.

                                   2    TRIAL DATE AND LENGTH:                                 Monday, February 1, 2021 at 8:30 a.m. for
                                                                                               Jury Trial
                                   3

                                   4   Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet

                                   5   and confer in advance of the Pretrial Conference. The compliance hearing on Friday, December

                                   6   11, 2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial

                                   7   Setting Instructions and are in compliance therewith. The compliance hearing shall be held in the

                                   8   Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business

                                   9   days prior to the date of the compliance hearing, the parties shall file a one-page JOINT

                                  10   STATEMENT confirming they have complied with this requirement or explaining their failure to

                                  11   comply. If compliance is complete, the parties need not appear and the compliance hearing will be

                                  12   taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
Northern District of California
 United States District Court




                                  13   statement in a timely fashion. Failure to do so may result in sanctions.

                                  14          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  15   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  16   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  17          IT IS SO ORDERED.

                                  18   Dated: December 23, 2019

                                  19                                                    ______________________________________
                                                                                                YVONNE GONZALEZ ROGERS
                                  20                                                           UNITED STATES DISTRICT JUDGE

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
